FOR PUBLICATION                                           Nov 08 2013, 10:09 am




ATTORNEYS FOR APPELLANT:                     ATTORNEYS FOR APPELLEE:

BRYAN M. TRUITT                              GREGORY F. ZOELLER
Bertig & Associates, LLC                     Attorney General of Indiana
Valparaiso, Indiana

MATTHEW D. SOLIDAY                           JODI KATHRYN STEIN
Valparaiso, Indiana                          Deputy Attorney General
                                             Indianapolis, Indiana




                             IN THE
                   COURT OF APPEALS OF INDIANA


RYAN R. SCHROEDER,                           )
                                             )
      Appellant-Defendant,                   )
                                             )
             vs.                             )       No. 64A03-1302-CR-39
                                             )
STATE OF INDIANA,                            )
                                             )
      Appellee-Plaintiff.                    )


                   APPEAL FROM THE PORTER SUPERIOR COURT
                        The Honorable Mary R. Harper, Judge
                           Cause No. 64D05-1201-FA-631


                                  November 8, 2013

                             OPINION - FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      Ryan Schroeder appeals his convictions for five counts of Class A felony child

molesting and his aggregate sentence for five counts of Class A felony child molesting,

one count of Class C felony child molesting, seven counts of Class C felony child

exploitation, one count of Class D felony theft, seven counts of Class D felony possession

of child pornography, and two counts of Class D felony voyeurism. We affirm.

                                         Issues

      Schroeder raises two issues, which we restate as:

            I.      whether the evidence is sufficient to sustain his Class
                    A felony child molesting convictions; and

           II.      whether his fifty-four-year sentence is inappropriate in
                    light of the nature of the offense and the character of
                    the offender.

                                          Facts

      In early 2010, twenty-four-year-old Schroeder and nineteen-year-old Tara Tryon

worked together at a restaurant and started a relationship. Soon, Schroeder started asking

Tryon to take sexual pictures of herself, and she complied. Schroeder then started asking

her to steal other women’s underwear. In April 2010, Tryon started babysitting for

K.B.’s children, five-year-old J.B. and two-year-old A.B. Schroeder repeatedly asked

Tryon to perform sexual acts on the children and take pictures of the acts.        Tryon

complied and started sending him nude pictures of J.B. and A.B. and pictures of herself

molesting A.B. Tryon performed the acts to “keep” Schroeder in her “life.” Tr. p. 350.

Schroeder asked for more pictures every time she babysat for the children.         Tryon


                                            2
stopped babysitting the children in approximately June 2010.         However, Schroeder

continued requesting that Tryon send him pictures, including pictures of her having sex

with other men and pictures of other women in bathroom stalls. Schroeder and Tryon

talked about having children, and Schroeder said that he wanted to be the first to have

sexual intercourse with their daughters. He also wanted Tryon to get pregnant by another

man so that he could have sexual intercourse with the child.

      In late September 2011, Tryon flew to Florida to see Schroeder, who was in the

military at that time, but they argued, and Tryon had become unhappy with the

relationship. In mid-October, Tryon ended the relationship, and Schroeder threatened to

commit suicide. Tryon reported the suicide threat to Schroeder’s commanders. On

October 15, 2011, Schroeder texted Tryon, “u will hate me soon enough.” State’s Ex. 16.

      The next day, Schroeder contacted an ex-girlfriend, Pam Spengler, and told her

that Tryon had sent him pictures of a child molestation and that he did not know what to

do with them. He asked Spengler to anonymously report the molestation and gave her

the pictures and videos. Spengler then made an anonymous report of child molestation to

the LaPorte County Sheriff’s Department. Spengler identified Tryon as the perpetrator of

the molestation, and she mailed an “SD card of the images and video” to the sheriff’s

department. Tr. p. 52. Spengler later identified herself to the sheriff’s department and

identified Schroeder as the person who gave her the images.

      Schroeder was interviewed in Florida, and a search of his military quarters

revealed an external hard drive that contained a series of extensively labeled folders. The

folders contained photos and videos, including child pornography and voyeurism. The

                                            3
folders contained the photos and videos of Tryon molesting A.B. For example, one photo

of Tryon molesting A.B. was labeled “New folder/sluts/tara/[K.B.’s]house/[A.B.]

2/04271941.jpg” State’s Ex. 10B.

       The investigation into Schroeder revealed that he also had similar relationships

with other women, including Adrienne Harris and A.F., during the same time period.

Harris met Schroeder while they were in the military in January 2011 and started a

relationship with him. Schroeder also asked Harris to take pictures of other women in the

shower, using the bathroom, and in dressing rooms, and Harris did so. Eventually Harris

was transferred to Virginia, and Schroeder was transferred to Florida. Schroeder then

began expressing an interest in seeing pictures of Harris’s two-year-old daughter. In June

2011, Harris began sending nude pictures of her daughter to Schroeder. Schroeder would

threaten Harris and “blackmail” her if she did not comply with his requests. Tr. p. 218.

Schroeder asked Harris to have sex with other men, take pictures, and send him the

pictures.   He also asked Harris to touch her daughter sexually and photograph or

videotape the molestations. Schroeder also talked about having a child with Harris and

said “that he wanted to be able to do whatever he wanted with the kid.” Id. at 242.

       Schroeder eventually told Harris that he turned Tryon in because he was mad at

her. Harris asked Schroeder “how all this got started.” Id. at 235. Schroeder said that he

has “always had a curiosity about kids that he fulfilled through ex-girlfriends.” Id.

Schroeder discussed Tryon with Harris and said that “he had asked her to send him

pictures of the boy.” Id. at 242.



                                            4
        The investigators also learned that Schroeder started dating A.F. in April 2010,

when she was sixteen years old. After they started dating, Schroeder asked A.F. for

sexual pictures and videos of herself. He also started demanding pictures of her friends

and her mother. A.F. took nude pictures of her mother without her mother’s permission

and sent them to Schroeder. A.F. also took pictures and videos of other women under

bathroom stalls at Schroeder’s request. Schroeder told A.F. that he wanted to have a lot

of kids and that “he wanted to be the first person that his daughter slept with.” Id. at 320.

Schroeder told A.F. that she “wasn’t good enough for him” and that he was going to

leave her if she did not comply with his demands. Id. at 310.

        Eventually, Tryon was arrested and charged with five counts of Class B felony

child molesting, one count of Class C felony child molesting, and seven counts of Class

C felony child exploitation.1 The State charged Schroeder with five counts of Class A

felony child molesting, one count of Class C felony child molesting, seven counts of

Class C felony child exploitation, one count of Class D felony theft, seven counts of

Class D felony possession of child pornography, and two counts of Class D felony

voyeurism. The child molesting, child exploitation, theft, and one of the voyeurism

charges were based on his accomplice liability with Tryon as the principal. The other

voyeurism charge was based on his accomplice liability with A.F. as the principal.

Ultimately, A.F. was not charged for her conduct, and she testified against Schroeder.


1
  At the time of Schroeder’s trial, the charges against Tryon had not been resolved. On appeal, Schroeder
submitted copies of Tryon’s plea agreement and sentencing order in Appellant’s Appendix. However,
those documents were not part of the record on appeal, and the State filed a motion to strike the
documents. By a separate order, we grant the State’s motion to strike. Even if we were to take judicial
notice of the records, as Schroeder requests, the outcome here would not change.
                                                   5
Harris pled guilty in federal court to one count of production of child pornography, and

she is serving twenty-five years in federal prison. She also testified against Schroeder.

       Schroeder filed a motion to dismiss Counts 1 through 5, the Class A felony child

molesting charges.    He argued that, under the accessory statute, he could only be

convicted of a Class B felony because Tryon was under twenty-one years old. He also

argued that Counts 1 through 5 should be dismissed because they violated the Privileges

and Immunities Clause of the Indiana Constitution and the Equal Protection Clause of the

Fourteenth Amendment. The trial court denied Schroeder’s motion.

       A jury found Schroeder guilty as charged. As aggravators, the trial court found a

significant impact on the victims’ family, the tender age of A.B, Harris and Tryon’s

positions of trust, the fact that Schroeder had ample time to reflect on his actions but

continued to repeat the conduct, and Schroeder’s complicated scheme to obtain a library

of child pornography. The trial court also found Schroeder’s criminal history as a

minimal aggravator. The trial court rejected Schroeder’s proposed mitigators. The trial

court then sentenced Schroeder to concurrent forty-five-year sentences for each of the

Class A felony child molesting convictions, concurrent six-year sentences for each of the

Class C felony convictions, concurrent three-year sentences for the Class D felony theft

and possession of child pornography convictions, and concurrent two-year sentences for

the Class D felony voyeurism convictions. The trial court ordered that the forty-five-year

sentences be consecutive to the six-year Class C felony sentences and also consecutive to

the Class D felony convictions for an aggregate sentence of fifty-four years. Schroeder

now appeals.

                                             6
                                         Analysis

                              I. Sufficiency of the Evidence

       Schroeder argues that the evidence is insufficient to sustain his convictions for

Class A felony child molesting. Schroeder does not challenge his remaining convictions.

When reviewing the sufficiency of the evidence needed to support a criminal conviction,

we neither reweigh evidence nor judge witness credibility. Bailey v. State, 907 N.E.2d
1003, 1005 (Ind. 2009). “We consider only the evidence supporting the judgment and

any reasonable inferences that can be drawn from such evidence.” Id. We will affirm if

there is substantial evidence of probative value such that a reasonable trier of fact could

have concluded the defendant was guilty beyond a reasonable doubt. Id.

       The offense of child molesting is defined by Indiana Code Section 35-42-4-3(a),

which provides: “A person who, with a child under fourteen (14) years of age, performs

or submits to sexual intercourse or deviate sexual conduct commits child molesting, a

Class B felony.” The offense is a Class A felony if “it is committed by a person at least

twenty-one (21) years of age.” Ind. Code § 35-42-4-3(a)(1). Schroeder was charged with

Class A felony child molesting for “knowingly or intentionally aid[ing], induc[ing], or

caus[ing] Tara Tryon to commit the offense of Child Molesting, as she knowingly or

intentionally performed or submitted to sexual intercourse or deviate sexual conduct with

a child under fourteen (14) years of age . . . .” Appellant’s App. pp. 32-34.

       According to Schroeder, the evidence is insufficient because he was charged with

a Class A felony rather than a Class B felony. Schroeder notes that Tryon was less than

twenty-one years old, and the offense she committed was a Class B felony. Schroeder

                                             7
was charged with a Class A felony because he was twenty-four years old. However, he

argues that, by aiding Tryon, he committed the same offense that she committed, i.e., a

Class B felony, not a Class A felony.

       We disagree with Schroeder’s interpretation of the relevant statutes. Schroeder

confuses the offense with the offense’s degree, grade, or classification.         Under the

accomplice liability statute, “[a] person who knowingly or intentionally aids, induces, or

causes another person to commit an offense commits that offense . . . .” Ind. Code § 35-

41-2-4. Our supreme court has noted that “there is no separate crime of being an

accessory to a crime or aiding and abetting the perpetrator of a crime; rather, a defendant

may be convicted as a principal upon evidence that he aided or abetted in the perpetration

of the charged crime.” Sanquenetti v. State, 727 N.E.2d 437, 441 (Ind. 2000). Under the

accomplice liability statute, “‘an actor who would have been considered an accessory

under the common law now vicariously commits the actual offense,’ and ‘individuals

convicted of felonies in Indiana are considered to have been convicted on the weight of

their own actions even if the accomplice liability statute is utilized by the court or jury to

determine guilt.’” Id. (quoting Johnson v. State, 687 N.E.2d 345, 349 (Ind. 1997)).

Furthermore, “[a]n accomplice may be tried and convicted when the proof of the

underlying crime is sufficient despite the fact that the other actor is not prosecuted, not

convicted, or even acquitted.” Id. “Under the statute, the individual who aids another

person in committing a crime is as guilty as the actual perpetrator.” Id.

       The offense that Tryon committed was performing deviate sexual conduct with a

child under fourteen years of age. I.C. § 35-42-4-3(a). Tryon’s offense was classified or

                                              8
graded as a Class B felony due to her age. See id.; see also 8 IND. LAW ENCYC. Criminal

Law § 4 (discussing that the term “degree of crime” denotes a particular grade of crime

more or less culpable than another grade of the same offense). Schroeder vicariously

committed the actual offense of child molesting and, regardless of Tryon’s Class B felony

charge, his offense was properly classified as a Class A felony due to his age. We

conclude that, to prove Schroeder’s accomplice liability for child molesting, the State was

required to show that he was at least twenty-one years old and that he knowingly or

intentionally aided, induced, or caused Tryon to perform deviate sexual conduct with

A.B., who was less than fourteen years old. See I.C. §§ 35-424-3, 35-41-2-4. The State

presented sufficient evidence to meet its burden.

                                   II. Inappropriate Sentence

       Schroeder argues that his sentence is inappropriate in light of the nature of the

offense and the character of the offender.2 Indiana Appellate Rule 7(B) provides that we

may revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, we find that the sentence is inappropriate in light of the nature of the offense

and the character of the offender. When considering whether a sentence is inappropriate,

we need not be “extremely” deferential to a trial court’s sentencing decision. Rutherford

v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). Still, we must give due consideration

to that decision. Id. We also understand and recognize the unique perspective a trial

court brings to its sentencing decisions. Id. Under this rule, the burden is on the

2
 The State interpreted Schroeder’s argument in his appellant’s brief as questioning the validity of the
various aggravators. In his reply brief, Schroeder clarified that he was only challenging the sentence
under Indiana Appellate Rule 7(B). Thus, we address only the appropriateness of the sentence.
                                                  9
defendant to persuade the appellate court that his or her sentence is inappropriate.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

         The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. When reviewing the

appropriateness of a sentence under Rule 7(B), we may consider all aspects of the penal

consequences imposed by the trial court in sentencing the defendant, including whether a

portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

2010).

         The nature of the offense is that Schroeder persuaded Tryon to molest two-year-

old A.B. and send him pictures and videos of the offenses. Over the three months that

Tryon babysat for A.B. and his sister, Schroeder would specify exactly what actions

Tryon should perform, and he was aroused by the pictures and videos sent to him. At the

same time that he was convincing Tryon to send him pictures and videos, he was also

persuading other women, including A.F. and Harris, to do the same. Schroeder also

persuaded Tryon and A.F. to photograph unsuspecting women in public restrooms,

dressing rooms, and their own homes. Schroeder saved the pictures and videos and

created an extensively labeled library on an external hard drive. The trial court properly

described Schroeder and Tryon as “horrid, [vile], illegal, disgusting, sexual perpetrators.”

                                              10
Sent. Tr. p. 23. We find Schroeder’s argument that the nature of the offense is less

repulsive because A.B. was too young to remember the molestations unpersuasive.

Further, we find Schroeder’s use of Tryon’s position of trust to be an appropriate

consideration in reviewing the nature of the offense.

       Schroeder’s character also does not warrant a reduction in his sentence. The

evidence showed that Schroeder turned Tryon in to the police because he was mad at her,

not because he objected to the child molestations and child pornography. In fact, he had

been in possession of the child pornography for quite some time and had created an

extensive library of photographs and videos. Schroeder also told Tryon, A.F., and Harris

that he wanted to have sexual contact with his future children.         At sentencing, he

expressed no remorse for his own actions and continued to blame the women in his life.

He claimed that his only crime was not reporting the molestations fast enough. The

evidence shows otherwise. Given the evidence presented, we conclude that Schroeder’s

fifty-four-year sentence is not inappropriate in light of the nature of the offense and the

character of the offender.

                                       Conclusion

       The evidence is sufficient to sustain Schroeder’s convictions for the Class A

felony child molestation, and his fifty-four-year sentence is not inappropriate. We affirm.

       Affirmed.

CRONE, J., and PYLE, J., concur.




                                            11